El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Mediante el presente recurso se nos solicita la revisión de una sentencia emitida por el Tribunal de Circuito de Apelaciones, confirmatoria de una resolución de la Oficina de Ética Gubernamental que impuso una multa de diez mil dólares a la aquí peticionaria tras haberse encontrado a ésta incursa en la violación de varias disposiciones de la Ley y el Reglamento de Ética Gubernamental, así como de la Constitución del Estado Libre Asociado de Puerto Rico.
HH
Los hechos que dan lugar al presente recurso se relacio-nan a la celebración del 80mo Aniversario de la Comisión de Servicio Público (en adelante CSP). Con motivo de este evento, la CSP organizó varias actividades dirigidas al pú-blico en general, tales como la publicación y distribución de folletos informativos. Además, se llevaron a cabo conferen-cias, talleres educativos y exhibiciones a concesionarios, funcionarios y empleados públicos. La actividad cumbre de esta celebración fue una convención celebrada en el Hotel Caribe Hilton durante el mes de noviembre de 1997 en la cual participaron concesionarios de la CSP, funcionarios de *105las Ramas Ejecutiva, Legislativa y Judicial, empleados pú-blicos —incluyendo los de la CSP— la empresa privada y el público en general. En la convención se ofrecieron talleres, conferencias y una plenaria donde se expusieron, entre otros temas, la importancia y el impacto de las decisiones de la CSP en el desarrollo económico y social del país.
A los fines de efectuar las actividades antes descritas, la aquí peticionaria, la Leda. Nydia E. Rodríguez Martínez, ejerciendo sus facultades como Presidenta de la CSP, firmó un contrato de servicios profesionales y consultivos entre la CSP y la Sra. Maitá Carbonell Acosta. Esta última esta-ría a cargo de la coordinación, la organización y el desarro-llo de la convención, así como de la preparación de un su-plemento informativo y conmemorativo a circularse a través de la prensa del país. La señora Carbonell Acosta subcontrató los servicios de la Compañía Arta Promotions, Inc. (en adelante Arta) para la promoción y preparación del referido suplemento.(1) Esta compañía designó a la Sra. Laila Shwaiki como su representante, la cual se encargaría de todo lo referente al suplemento informativo de la CSP.
En varias ocasiones se llevaron a cabo reuniones en la CSP para la coordinación de la actividad y del suplemento informativo, a las cuales asistieron las señoras Shwaiki y Carbonell Acosta. Estas reuniones estaban dirigidas por el Sr. Luis A. Colón Villamil y la Sra. Marien Casanova, quie-nes eran funcionarios de la CSP y designados por la peti-cionaria Rodríguez Martínez para organizar las activida-des del 80mo Aniversario de la agencia. En estas reuniones se acordó que, para cubrir los costos de la confección del suplemento, se solicitarían auspicios y/o aportaciones eco-nómicas a varias empresas. La señora Shwaiki estaría en-cargada de darle seguimiento a los auspiciadores con rela-ción a las aportaciones que éstos habrían de hacer. Estas empresas serían identificadas mediante una lista de pros-*106pectos preparada por el señor Colón Villamil. La señora Shwaiki le ofrecería a los prospectos diversos beneficios a cambio de la aportación realizada. Mientras mayor friera el monto de la aportación, mayores beneficios recibirían las empresas. Estos beneficios consistían en la inclusión de un anuncio de la empresa en el suplemento que se distribui-ría, tarjetas de invitaciones a la convención y, los que hi-cieran la aportación máxima de diez mil dólares podrían tener un booth en la actividad y su logo tendría mayor prominencia en el suplemento.
Previo a la convención, la licenciada Rodríguez Martí-nez efectuó varias reuniones, entre ellas un desayuno y un almuerzo,(2) a las que fueron invitadas diferentes personas de la empresa privada, compañías reglamentadas por la CSP, funcionarios de dicha agencia, la señora Shwaiki y la señora Carbonell. Las invitaciones para estas reuniones se realizaron mediante cartas idénticas, en papel timbrado de la CSP y firmadas por la peticionaria como Presidenta. En éstas se hacía referencia a la convención que se llevaría a cabo en el Hotel Caribe Hilton y que, con motivo de ese evento, la CSP deseaba ofrecerle al Pueblo de Puerto Rico un documento informativo que reflejara los servicios, las ejecutorias, los logros y las proyecciones de dicha agencia.
Para el desayuno se enviaron treinta y dos invitaciones, de las cuales dieciséis iban dirigidas a empresas o personas reglamentadas por la CSP Las demás se dirigieron a em-presas no reglamentadas por esta comisión. Finalmente, asistieron a dicho desayuno doce representantes de empre-sas reglamentadas por la CSP y seis que no lo eran.(3) Por otra parte, al almuerzo fueron invitadas once empresas que eran reglamentadas por la CSP, al que asistieron represen-tantes de diez de dichas empresas.
*107En ambas reuniones, la licenciada Rodríguez Martínez se dirigió a los presentes y les habló de la actividad del 80mo Aniversario de la CSP y del suplemento, y les pre-sentó a la señora Carbonell Acosta como la persona que se encargaría de la actividad y a la señora Shwaiki quien se encargaría de darle seguimiento a los auspicios. Al culmi-nar el almuerzo, la señora Shwaiki entregó a todos los in-vitados una “propuesta” escrita en la que se les sugería que cada empresa hiciera una aportación para el suplemento de diez mil dólares, cantidad que fue sugerida por la se-ñora Carbonell Acosta. La propuesta iba dirigida indivi-dualmente a cada una de las empresas presentes y fue pre-parada por la señora Shwaiki con información sobre dichas empresas que le había sido suministrada, por “fax”, desde la CSP por la señora Casanova.
Luego del desayuno y del almuerzo la señora Shwaiki, por instrucciones de la señora Carbonell, se comunicó con las diferentes empresas que acudieron a estas dos activi-dades; a las que asistieron al almuerzo las trataba de per-suadir para que aportaran diez mil dólares y a las que acudieron al desayuno les insistía en que aportaran la can-tidad que aparecía para cada una de ellas en una lista que le fue suministrada, por “fax”, desde la CSP por la señora Casanova. Dicha lista fue preparada con una copia de la hoja de asistencia del desayuno, a la cual se le añadió, al lado del nombre de las empresas que asistieron, la canti-dad de dinero que se esperaba que cada una aportara.
El proceso de búsqueda de auspiciadores finalizó con un total de dieciocho aportaciones que sumaban a sesenta y tres mil quinientos dólares. De esta cifra sesenta y un mil dólares fueron aportados por diecisiete empresas o personas reglamentadas y supervisadas por la CSP. (4)
La convención del Caribe Hilton se llevó a cabo. Ese *108mismo día salió en la prensa el suplemento informativo, que consistía de ocho páginas y narraba la historia, funcio-nes y logros de la CSP, así como la importancia de esta agencia en el desarrollo social y económico de Puerto Rico. En la última página del suplemento aparecía el logo de cada persona o empresa que aportó al suplemento me-diante la compra de un anuncio. Las empresas que aporta-ron el máximo tuvieron la oportunidad de ocupar un booth en la convención y su logo en el suplemento era de mayor tamaño que el de las otras compañías participantes.
Luego de culminar la celebración del 80mo Aniversario de la CSP, la Oficina de Ética Gubernamental (en adelante OEG), en atención a comentarios vertidos en un programa radial, realizó una investigation.(5) A raíz de dicha investi-gación, el 12 de enero de 1999, la OEG presentó una que-rella contra la aquí peticionaria, Nydia E. Rodríguez Martínez. También se presentaron cargos contra los fun-cionarios, Luis A. Colón Villamil y Marien Casanova. A to-dos se les imputó, en síntesis, haber solicitado aportaciones económicas a varias compañías reguladas y con asuntos pendientes de resolver ante la CSP para proporcionarle un beneficio económico a Arta; esto en violación del Art. 3.2(a) y (c) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1822(a) y (c) (en adelante Ley de Ética),(6) los Arts. 6(A), 6(D), 6(E), 6(F), 8(F), 11(A) y 13(C) del Reglamento de Ética Gubernamen-tal (en adelante Reglamento de Ética),(7) y la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
*109Luego de varios incidentes procesales, se celebró una vista administrativa en la OEG los días 20 y 21 de marzo de 2000. En ella se presentaron como testigos a la señora Shwaiki, a la Sra. Wanda Marrero, representante de la empresa Tropigas, Inc., y al Sr. Julio Feliciano, presidente de la empresa Light Gas, Corp.(8) Por su parte, la licen-ciada Rodríguez Martínez presentó como única testigo a la Sra. Teresa Caraballo de la Compañía de Turismo.(9)
Rendido el informe correspondiente por el oficial exami-nador que presidió la vista, mediante Resolución de 28 de julio de 2000, la OEG adoptó, en su totalidad, el informe de éste. El oficial examinador determinó en su informe que, de las violaciones imputadas, fueron probadas aquellas es-tatuidas en el citado Art. 3.2(a) y (c) de la Ley de Etica, en los citados Art. 11(A) y Art. 6(A),(D),(E) y (F) del Regla-mento de Ética, y la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, ante. Por motivo de estas infracciones, la OEG le impuso a la licenciada Ro-dríguez Martínez una multa ascendente a diez mil dólares. (10)
*110La licenciada Rodríguez Martínez presentó una Solici-tud de Enmienda a Determinaciones de Hechos, Nuevas Determinaciones de Hechos y Reconsideración. Tras varios incidentes procesales, la OEG la declaró “No ha lugar”. Insatisfecha con dicho dictamen, la licenciada Rodríguez Martínez acudió ante el Tribunal de Circuito de Apelaciones. Luego de varios incidentes procesales, el Tribunal de Circuito de Apelaciones, mediante Sentencia de 3 de abril de 2001, confirmó la determinación de la OEG.
Inconforme con la actuación del tribunal apelativo in-termedio, la licenciada Rodríguez Martínez acudió oportu-namente —vía certiorari— ante este Tribunal. Alega que procede revocar la sentencia emitida por el tribunal apela-tivo debido a que dicho foro incidió al
... determinar que la Oficina de Ética Gubernamental actuó correctamente al admitir en evidencia la declaración jurada tomada al Sr. Julio Feliciano en el proceso investigativo, sin que haya razones en derecho que lo justifiquen. ... sostener que la determinación de la Oficina de Ética Guber-namental no es arbitraria, caprichosa e irrazonable y que está sostenida por la prueba obrante en el expediente. ... sostener la conclusión de la Oficina de Ética Gubernamen-tal en el sentido de que la recurrente-peticionaria incurrió en violación a los Artículos 3.2(a) y 3.2(c) de la Ley de Ética Gu-bernamental, a la sección 9 del Artículo VI de la Constitución del Estado Libre Asociado de Puerto Rico, y a los Artículos 6(a), 6(d), 6(e), 6(f) y 11(a) del Reglamento de Ética Gubernamental. ... determinar que la multa de $10,000.00 impuesta no es exa-gerada, injusta e irrazonable y que no constituye una penali-zación múltiple por las mismas violaciones.
Expedimos el recurso. Contando con la comparecencia de ambas partes y estando en posición de resolver el re-curso presentado, procedemos a así hacerlo.
HH HH
A. Como primer señalamiento de error la peticionaria Rodríguez Martínez plantea que la OEG incidió al admitir en evidencia una declaración que se le tomó al testigo Julio *111Feliciano durante el proceso investigativo de la querella que da lugar a este recurso. Alega que se actuó de esta manera “sin base legal o situación de apremio alguna” y que tal admisión constituyó una violación a su derecho de confrontación. Catalogó la declaración como una ex parte, la cual no se presentó con el fin de impugnar o confrontar al testigo, sino que para ampliar su testimonio, lo que la hace inadmisible al amparo de la Regla 63 de Evidencia, 32 L.P.R.A. Ap. IV.
Para dilucidar este aspecto de la controversia es menes-ter examinar lo ocurrido en la vista administrativa que se llevó a cabo en la OEG según se desprende de la transcrip-ción oficial de dicho procedimiento. En la vista administra-tiva celebrada el 21 de marzo de 2000, la parte recurrida presentó como testigo al Sr. Julio Feliciano. Durante el in-terrogatorio directo del testigo, y en virtud de la citada Regla 63 de Evidencia, la representación legal de la parte recurrida solicitó que se admitiera como prueba la trans-cripción de una declaración que le fue tomada al señor Fe-liciano el 24 de junio de 1998. El representante legal de la peticionaria se opuso a la admisión de dicha transcripción.
Luego de una larga discusión sobre los fundamentos de derecho relacionados a la admisibilidad de la declaración, el oficial examinador resolvió:
“... yo voy a admitir tentativamente, y enfatizo el tentativa-mente, ... la declaración. Los compañeros, naturalmente, ten-drán derecho a contrainterrogar sobre ambos puntos [el testi-monio del testigo durante la vista y lo expresado por éste en la declaración anterior] y si en el momento el compañero me de-muestra, el día, la jurisprudencia que encuentre de cualquier otro fundamento en derecho adecuado que esta declaración no se debió haber admitido, pues obviamente no será tomada en cuenta, ... ni el contenido de la declaración, ni el contenido del contrainterrogatorio relativo a ello. Así es que, aunque va a ser un poquito más complicado, vamos en el contrainterroga-torio a tratar de mantener una regla y es que lo interroguen primero sobre lo que declaró hoy y, entonces, después lo inte-rrogan por separado con relación a lo que declaró en la ocasión anterior de forma que si hay que, excluir el testimonio poda-*112mos excluir tanto la declaración en sí, como aquella parte del contrainterrogatorio que se requirió a esa declaración.”(11)
Así las cosas, los abogados de la peticionaria contrain-terrogaron brevemente al testigo con relación a lo decla-rado por él en la vista. Cuando el oficial examinador les preguntó si deseaban contrainterrogar al testigo en cuanto a su declaración anterior, la representación legal de la pe-ticionaria contestó en la negativa y el testigo fue excusado.
B. Sabido es que en los procedimientos administrativos de carácter adjudicativo no son de aplicación las Reglas de Evidencia. Sec. 3.13(e) de la Ley Núm. 170 de 12 de agosto de 1988, conocida como Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU), 3 L.P.R.A. sec. 2163(e). Esta norma tiene como propósito liberar los procedimientos administrativos de las “trabas procesales de los tribunales de justicia”. Martínez v. Tribunal Superior, 83 D.P.R. 717, 720 (1961). Además, cumple con el fin de promover el que estos procedimientos se lleven a cabo de manera ágil y sencilla. López Vives v. Policía de P.R., 118 D.P.R. 219, 231 (1987); López y otros v. Asoc. de Taxis de Cayey, 142 D.P.R. 109, 113 (1996).
No obstante lo anterior, se permite la adopción de los principios o normas fundamentales de las reglas procesales y de evidencia cuando éstas no son incompatibles con el procedimiento administrativo y sirvan para lograr una solución rápida, justa y económica de la controversia. See. 3.13(e) de la LPAU, ante; Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654, 660 (1993); Pérez Rodríguez v. P.R. Park Systems, Inc., 119 D.P.R. 634, 639-640 (1987); Berríos v. Comisión de Minería, 102 D.P.R. 228, 229-230 (1974). Del mismo modo, debe mantenerse presente que el norte de todo procedimiento adjudicativo, ya sea judicial o *113administrativo, es la búsqueda de la verdad y de la justicia para las partes. Pérez Rodríguez v. P.R. Park. Systems, Inc., ante.
Cónsono con lo anterior, hemos expresado que las Reglas de Evidencia hacen viable ese propósito, ya que el fin último de éstas es el descubrimiento de la verdad en los procedimientos judiciales. J.R.T. v. Aut. de Comunicaciones, 110 D.P.R. 879, 884 (1981). En el caso anteriormente citado manifestamos que la norma referente a la interpretación flexible de las reglas de evidencia es mucho más liberal cuando se trata de la aplicación del derecho probatorio a los procesos administrativos. Id. Enfatizamos, que en los procedimientos administrativos, como lo era en ese caso el proceso de arbitraje, debe prevalecer la flexibilidad y el carácter informal para que toda información pertinente a la controversia pueda llegar al conocimiento del juzgador de hechos. íd. De lo anteriormente expresado se puede afirmar que si bien en las vistas administrativas, de ordinario, no aplican las reglas o principios de evidencia, en aquellas ocasiones en que se utilicen, se interpretarán con mayor liberalidad que en el escenario de un trámite judicial.
Por otro lado, y en relación con la citada Regla 63 de Evidencia, sobre declaraciones anteriores de testigos, es preciso recordar que esta regla constituye una excepción a la regla de exclusión de prueba de referencia. Esta dispone que toda declaración anterior de un testigo será admisible en evidencia siempre que el testigo esté presente en el juicio o vista, sujeto a ser contrainterrogado en cuanto a la declaración anterior, y siempre que dicha declaración fuese admisible de ser hecha por el declarante, declarando como testigo. íd.
Hemos establecido firmemente que la admisibilidad de las declaraciones anteriores de un testigo que está ocupando la silla testifical, y sujeto a ser contrainterrogado, es una de las instancias en que menos se vulnera el *114derecho constitucional a la confrontación. Véanse: Pueblo v. Esteves Rosado, 110 D.P.R. 334, 339 (1980); Pueblo v. De Jesús Ayuso, 119 D.P.R. 21, 31 (1987). Nuestra regla no exige la existencia de juramento, contrainterrogatorio y ob-servación con respecto a la declaración anterior, ya que se entiende que la oportunidad posterior de contrainterrogar y observar al testigo en la vista suple la ausencia de esos factores al momento en que se hizo la declaración. Pueblo v. Esteves Rosado, ante, pág. 338.
Si bien antes de la aprobación de la citada Regla 63 las declaraciones anteriores de testigos sólo se admitían para fines de impugnación, (12) esa limitación ya no existe en nuestro ordenamiento jurídico. Siempre que se cumplan los requisitos de la Regla, una declaración anterior no sólo será admisible para impugnar y rehabilitar a un testigo sino también “como prueba sustantiva para fortalecer el caso de la parte que presenta al testigo”. E.L. Chiesa, Tratado de derecho probatorio: Reglas de Ecidencia de Puerto Rico y federales, República Dominicana, Ed. Corripio, T. II, 2000, pág. 696. Véanse, además: Pueblo v. Adorno Cabrera, 133 D.P.R. 839, 858-860 (1993); Pueblo v. Esteves Rosado, ante.
Del mismo modo, nuestra Regla 63 de Evidencia, ante, resulta ser más amplia que la Regla 801(d)(1) de Evidencia federal de la cual procede, pues admite, para probar la veracidad de lo aseverado en ella —a diferencia de la federal— todo tipo de declaración anterior de un testigo, sin limitar tal admisión a determinada clase de declaraciones. Pueblo v. Esteves Rosado, ante, pág. 340; Pueblo v. De Jesús Ayuso, ante, pág. 31. Atales efectos, el Profesor Chiesa menciona, en su obra, que al amparo de la citada Regla puede ser admitida en evidencia cualquier *115tipo de declaración anterior, sea ésta similar o incompatible con el testimonio del testigo en corte, escrita u oral, formal o informal, bajo o sin juramento. Chiesa, op. cit., pág. 696.
Asimismo, hemos reiterado que el requisito de confrontación que exige nuestra citada Regla 63 de Evidencia se satisface si en el juicio o vista se le brinda a la otra parte la oportunidad de contrainterrogar al testigo con relación a la declaración que prestó previamente. Pueblo v. Stevenson Colón, 113 D.RR. 634, 639 (1982). En este caso expresamos que “lo crucial en relación con el derecho a la confrontación es que la defensa tenga la oportunidad de contrainterrogar(Énfasis suplido.) íd., pág. 639. Es decir, la declaración será admisible siempre que haya habido una oportunidad para contrainterrogar al testigo y que éste, a su vez, esté disponible para ser contrainterrogado por la parte adversa en el momento en que la declaración es ofrecida en evidencia.
Una vez admitida una declaración anterior de un testigo bajo la Regla 63, ante, la función del juzgador consistirá en darle el valor probatorio que ésta amerite, confrontándola con las declaraciones del testigo en corte, con el comportamiento de éste en la silla testifical y tomando en cuenta las circunstancias en que ésta fue tomada. De este modo, adjudicará el asunto ante sí otorgándole a dicha declaración la credibilidad que merezca. Pueblo v. Adorno Cabrera, ante, pág. 861; Pueblo v. Stevenson Colón, ante, pág. 640.
C. Si aplicamos las normas de derecho reseñadas a la situación que hoy se nos plantea resulta claro que la decla-ración anterior del señor Feliciano fue correctamente admi-tida en evidencia en la vista administrativa ante la OEG. Como veremos, la declaración cumple con todos los requi-sitos establecidos bajo el palio de la Regla 63 de Evidencia, ante.
*116En primer lugar, se trata en efecto de una declaración anterior de un testigo. La declaración le fue tomada al se-ñor Feliciano por la representación legal de la OEG como parte del procedimiento investigativo efectuado con rela-ción a la querella presentada contra la aquí peticionaria.
En segundo lugar, la declaración se ofreció en evidencia en una vista administrativa en la que el señor Feliciano compareció como testigo y en la que ya había testificado en interrogatorio directo respecto a los mismos hechos sobre los cuales versaba su declaración anterior. Más importante aún, el señor Feliciano estaba disponible para ser contra-interrogado, no sólo en relación con lo dicho en la vista, sino también en torno a la declaración anterior.
El oficial examinador le brindó a la peticionaria la opor-tunidad de contrainterrogar al testigo con relación a su declaración anterior; ésta optó por no hacerlo y se limitó a contrainterrogarlo, exclusivamente, con respecto a lo que éste había declarado en el examen directo. En vista de ello, su alegación a los fines de que se violentó su derecho a la confrontación carece de méritos, pues teniendo la oportu-nidad de contrainterrogar al testigo sobre ello, optó por cruzarse de brazos.
Satisfechos los requisitos exigidos por la citada Regla 63, carece de méritos la contención de la peticionaria a los efectos de que la declaración anterior del señor Feliciano no era admisible por no haber sido juramentada. Como vi-mos, una vez cumplidas las exigencias de la referida regla la declaración anterior es admisible en evidencia sin im-portar su naturaleza, forma o contenido. Tampoco nos persuade el argumento esgrimido por la peticionaria a los efectos de que la declaración anterior era inadmisible por ser ex parte y porque “no tuvo los elementos de juicio ne-cesarios para encausar el contrainterrogatorio”. Surge de autos que desde la etapa del descubrimiento de prueba la parte peticionaria poseía copia de la transcripción de la *117declaración anterior del señor Feliciano, por lo que resulta obvio que siempre tuvo conocimiento sobre su existencia. Además, durante la vista administrativa en la que se ofre-ció como evidencia, la representación legal de la parte re-currida dio detalles sobre el contenido de la transcripción. Por lo tanto, forzoso es concluir que la peticionaria tuvo tiempo para familiarizarse con la referida declaración y, no cabe duda, de que tuvo a su alcance los elementos suficien-tes para efectuar un contrainterrogatorio.
Por las razones antes expuestas y considerando la libe-ralidad procesal que debe existir en los procedimientos ad-ministrativos, así como el loable fin de hallar la verdad que en éstos se impone, resolvemos que la declaración anterior del señor Feliciano fue correctamente admitida en evidencia. En vista de ello, no se cometió el primer error señalado por la peticionaria.
rH hH h-i
A. Como segundo señalamiento de error, la peticiona-ria plantea que el tribunal intermedio apelativo incidió al sostener las determinaciones de hecho a las que llegó la OEG. Alega que éstas son arbitrarias, caprichosas, irrazo-nables y que no están apoyadas en suficiente evidencia sustancial que obre en el expediente administrativo. En particular, la peticionaria impugna aquellas determinacio-nes de hecho formuladas por la OEG que establecen que participó en un esquema de solicitación de fondos a agen-cias reglamentadas por la CSP.
Al evaluar la corrección de las determinaciones formuladas por la OEG debemos tener presente que la revisión judicial de las determinaciones de hecho de una agencia administrativa está limitada por lo establecido en la See. 4.5 de la LPAU, 3 L.P.R.A. see. 2175. Esta disposición de ley establece que las determinaciones de hecho for-*118muladas por las agencias administrativas serán sostenida por los tribunales si están apoyadas en evidencia sustan-cial que obre en el expediente administrativo. Id.
De este modo, se acogió legislativamente la norma juris-prudencial de que, de ordinario, los tribunales no interven-drán con las determinaciones de hecho de un organismo administrativo si estas determinaciones están basadas en suficiente evidencia sustancial que surja del expediente ad-ministrativo considerado en su totalidad. Véanse: Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000); Metropolitana S.E. v. A.R.Pe. , 138 D.P.R. 200, 213 (1995); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521, 532 (1993); Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987). El fin primordial de esta norma es evitar que el criterio de la agencia administrativa en materia especiali-zada sea sustituido por el criterio del tribunal revisor. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 131 (1998); Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85, 95 (1997).
Así pues, cuando una parte alega haber sido afectada por una determinación de hecho de una agencia tendrá que demostrar que en el expediente administrativo existe otra prueba que reduce o menoscaba el valor probatorio de la evidencia impugnada, hasta tal punto que no pueda concluirse que la determinación de la agencia fue razonable a la luz de la totalidad de la prueba que tuvo ante su consideración. Misión Ind. P.R. v. J.P., ante, pág. 131; Metropolitana S.E. v. A.R.Pe., ante, pág. 213; Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670, 686 (1953). Si por el contrario, la parte afectada no demuestra la existencia de esa otra prueba, las determinaciones de la agencia deberán sostenerse por el tribunal revisor. Ramírez v. Depto. de Salud, 147 D.P.R. 901, 905 (1999); J.R.T. v. Escuela Coop. E.M. De Hostos, 107 D.P.R. 151, 156-157 (1978).
Es decir, las determinaciones de una agencia adminis-trativa serán respetadas mientras la parte que las im-*119pugne no produzca suficiente evidencia para derrotarlas. Henríquez v. Consejo Educación Superior, ante, pág. 210. Ello, a su vez, responde a la presunción de regularidad y corrección que ellas albergan. íd. Claro está, si la parte afectada le señala al tribunal revisor la prueba que menos-caba las determinaciones de hecho de la agencia, el tribunal debe proceder a examinar el expediente administrativo para evaluar si las conclusiones de hecho encuentran apoyo en evidencia sustancial que obre en el récord. Ramírez v. Depto. de Salud, ante, pág. 906; Fac. C. Soc. Aplicadas, Inc. v. C.E.S., ante, pág. 533.
Por otro lado, hemos reiterado que las determinaciones de los organismos administrativos merecen gran respeto y deferencia. Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). Sin embargo, tal deferencia no aplica cuando la agencia actúa de forma arbitraria, ilegal, irrazonable o cuando la determinación no se sostiene por prueba sustancial existente en la totalidad del expediente. Reyes Salcedo v. Policía de P.R., ante, pág. 94; Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656, 673-674 (1997); Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993).
Cónsono con lo anterior, se ha justificado la intervención del tribunal con la discreción del juzgador en casos en que se demuestre ausencia de prueba adecuada o error manifiesto en su apreciación. Domínguez v. Caguas Expressway Motors, Inc., 148 D.P.R. 387 (1999). De este modo, no hemos vacilado en descartar las determinaciones de hecho de un organismo administrativo cuando éstas carecen de base sustancial en el récord. Chase Manhattan v. Emmanuelli Bauzá, 111 D.P.R. 708, 712 (1981); Sucn. A. Bernat v. Peñagarícano, Admor., 84 D.P.R. 526, 531—533 (1962). En síntesis, la norma de deferencia no es un dogma absoluto ni inflexible que impida, en todo caso, la alteración en las determinaciones de una agencia administrativa.
*120B. De un examen de la totalidad del expediente admi-nistrativo surge con claridad que la conclusión de la OEG, en torno a que la peticionaria se involucró en un esquema de solicitación de fondos a empresas reglamentadas por la CSP, está sostenida por suficiente evidencia sustancial. Veamos.
La peticionaria alega que el expediente está carente de evidencia para sostener que ella formó parte de un es-quema de solicitación de fondos; en particular, que exhortó directamente a los que asistieron al almuerzo a que apor-taran “lo más que pudieran” para la elaboración del suple-mento informativo.
La conclusión de la OEG, a tales efectos, surge clara-mente de la declaración anterior que le fue tomada al señor Feliciano durante el proceso investigativo de la querella que da lugar a este recurso.(13) Como discutimos previa-mente, dicha declaración fue correctamente admitida como prueba en la vista administrativa celebrada ante la OEG bajo la Regla 63 de Evidencia, ante, y de este modo formó parte del récord administrativo que sirvió de base para las determinaciones de hecho formuladas por el oficial examinador. Así pues, obrando en el expediente dicha de-claración —de la cual razonablemente se desprende que la peticionaria se involucró en la práctica de solicitación de fondos exhortando a los presentes a que ayudaran en lo más que pudieran— no nos encontramos, como plantea la peticionaria, ante un récord huérfano de prueba que *121nos permita intervenir con la discreción de la agencia en sus determinaciones de hecho.
Por otro lado, la peticionaria argumenta que aún cuando entendiésemos que no estamos en una situación de ausencia total de prueba, la evidencia obrante en el expe-diente no es lo suficientemente sustancial como para sos-tener las determinaciones de hecho de la agencia. En apoyo de su contención la peticionaria hace referencia a los testi-monios de los testigos que comparecieron a la vista admi-nistrativa de la OEG. Señala que ninguno de éstos mani-festó que ella le hubiese solicitado a las empresas que asistieron a las reuniones que ayudaran, en lo más que pudieran, en la recaudación fondos.
La peticionaria sostiene que esa evidencia testifical de-muestra que no estuvo involucrada en práctica alguna de solicitación de fondos y que, por lo tanto, las determinacio-nes de hecho de la agencia, a tales efectos, son irrazonables y caprichosas al no estar apoyadas en prueba sustancial.
No estamos de acuerdo. Las determinaciones de la agencia están cimentadas en bases razonables. Éstas no sólo se apoyan en la declaración anterior a la que hemos hecho referencia, sino, además, en prueba incontrovertida y estipulada por las partes que obra en el expediente administrativo.
Un ejemplo de esto lo son las cartas suscritas por la peticionaria, como Presidenta de la CSP y bajo el sello de dicha agencia, invitando, en su mayoría, a personas suje-tas a la jurisdicción reglamentaria de la CSP, para que asistieran a reuniones en donde se habló de la celebración del aniversario de la CSP, del suplemento informativo y de las aportaciones que se les pidió que hicieran. Además, el hecho incontrovertido de que la peticionaria asistió y fue anfitriona de dichas reuniones, donde se presentaron a las personas que se encargarían de la recaudación de las apor-taciones económicas, es evidencia que refuerza la conclu-sión de la OEG a los efectos de que la peticionaria se invo-*122lucró en un esquema de solicitación de fondos. Ello, debido a que la participación de ésta en dichas reuniones dio res-paldo y carácter oficial a las estrategias y expresiones de las personas encargadas de la recolección de auspicios. En vista de lo anterior estimamos que las determinaciones de la agencia están apoyadas en bases racionales y en prueba sustancial.
Existiendo evidencia sustancial, que obra en el expe-diente administrativo, en apoyo de la conclusión de que la peticionaria se involucró en un esquema de solicitación de fondos a empresas por ella reglamentadas y en virtud del respeto que merece el peso que la agencia le otorgó a la prueba testifical que tuvo ante sí, concluimos que dicha determinación de la agencia es razonable; en consecuencia, la sostenemos.
J — I <¡
Sabido es que uno de los propósitos principales para la creación de la Ley de Ética fue promover y preservar la integridad de los servidores públicos y de las instituciones de nuestro Gobierno. O.E.G. v. Cordero, Rivera, 154 D.P.R. 827 (2001). De los informes conjuntos sometidos por la Cámara de Representantes, previos a la aprobación de esta pieza legislativa, surge que el fin de ésta era, entre otros, “prevenir, erradicar y penalizar cualquier comportamiento delictivo por cualquier funcionario gubernamental” que “vulner[e] los principios básicos de una ética por excelencia”. Uno de los males que se intenta combatir, a través de esta ley, es el lucro que los funcionarios públicos puedan derivar del dinero del pueblo. Véase Exposición de Motivos de la Ley Núm. 12 de 24 de julio de 1985, Leyes de Puerto Rico, pág. 709.
Del mismo modo, se desprende, tanto de los debates le-gislativos que anteceden esta ley como de su Exposición de Motivos, que el propósito de ella es atacar y prevenir la *123corrupción del Gobierno, la conducta ilegal de los emplea-dos públicos, los conflictos de intereses, el abuso de poder y el ejercicio de influencias indebidas. Esta ley se enfoca, además, en evitar no sólo la conducta impropia de los ser-vidores públicos, sino también la apariencia de conducta impropia que éstos puedan exhibir.
A tono con dicho objetivo, tanto la Ley de Ética como su Reglamento contienen disposiciones de carácter preventivo y profiláctico que prohíben situaciones con gran potencial de ocasionar efectos negativos a la imagen de integridad de los servidores públicos y de imparcialidad de los procesos gubernamentales. Es importante aclarar que el carácter preventivo de estas medidas radica en evitar lesiones mayores de la confianza pública, prohibiendo conductas que de por sí son nocivas. Así se reconoció en el Art. 2 del Reglamento de Ética al señalarse, como propósito, que:
Es esencial que los funcionarios y empleados del servicio público mantengan principios del más alto grado de honesti-dad, integridad, imparcialidad y conducta para garantizar el debido funcionamiento de las instituciones gubernamentales y conservar la confianza de los ciudadanos en su gobierno. Evi-tar una conducta impropia y conflictos de intereses por parte de los servidores públicos es indispensable para mantener es-tos principios.(14)
A. Con estos pronunciamientos en mente procedemos a evaluar la corrección de las conclusiones de la OEG en torno a las alegadas infracciones cometidas por la aquí peticionaria. Esto lo hacemos no sin antes recordar el al-cance que tiene la revisión judicial de las conclusiones de derecho de un organismo administrativo.
Sabido es que las conclusiones de derecho de una agencia son “revisables en todos sus aspectos por el tribunal”. (Énfasis suplido.) See. 4.5 de la LPAU, ante. Ra-*124mírez v. Depto. de Salud, ante, pág. 907. Sin embargo, el criterio que debe aplicarse es si la decisión administrativa, en interpretación de los reglamentos y las leyes que le in-cumbe implementar, es una razonable. Rivera Concepción v. A.R.Pe., ante.
Si bien, los tribunales le brindan mucha deferencia y respeto a las interpretaciones estatutarias efectuadas por el organismo facultado por ley para velar por su administración y cumplimiento, ello no constituye una norma inflexible que impida la revisión judicial si no existen las condiciones que sostienen tal deferencia. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 436 (1997). Cónsono con lo anterior, hemos expresado que “la norma de dar deferencia a la interpretación que hace una agencia de la ley o [d]el reglamento que esté bajo su administración es de hermenéutica, que de ningún modo afecta el alcance de la facultad de revisión de los tribunales”. (Enfasis suplido.) Com. Seguros P.R. v. Gen. Accident Ins. Co., 132 D.P.R. 543, 553 esc. 2 (1993). Finalmente, no debemos olvidar que es a los tribunales y no a los organismos administrativos a quienes compete interpretar las leyes y la Constitución. Colón Cortés v. Pesquera, 150 D.P.R. 724 (2000).
B. Habiendo aclarado lo anterior, pasamos a conside-rar si la entonces Presidenta de la CSP, aquí peticionaria, incurrió en las violaciones éticas que le fueron imputadas. Al examinar los distintos cargos que se le atribuyen, resol-vemos que incurrió en la infracción del Art. 6(A) y 6(D) del Reglamento de Ética, ante. Veamos.
El Art. 6(A)(4) y (6) del referido Reglamento, pág. 5, en lo aquí pertinente, dispone que:
Todo servidor público deberá:
(A) Evitar tomar cualquier acción, esté o no específicamente prohibida por este Reglamento, que pueda resultar en o crear la apariencia de:
*125(4) Perder su completa independencia o imparcialidad.
(6) Afectar adversamente la confianza del público en la in-tegridad y honestidad de las instituciones gubernamentales. (Énfasis suplido.)
Por su parte, el inciso (D) del referido artículo dispone, en lo pertinente, que todo servidor público deberá:
Evitar incurrir en conducta criminal, infame o lesiva al buen nombre de la agencia ejecutiva para la cual trabaja o al Gobierno de Puerto Rico. (Énfasis suplido.)
La OEG aduce que la peticionaria incurrió en la viola-ción de estas disposiciones reglamentarias ya que su ac-tuación al solicitar aportaciones económicas a empresas re-glamentadas por la CSP tendió a minar la confianza que, tanto estas empresas como el público en general, tienen en que dicha agencia será imparcial, íntegra y honesta al fis-calizar y reglamentar a sus concesionarios. Esto es, alega la OEG que tal actuación se presta para pensar que los asuntos pendientes que estas empresas pudieran tener ante dicha agencia, (15) así como el grado de fiscalización que la agencia ejerce sobre éstas, podría verse afectado en la medida en que no aportaran económicamente al suple-mento o que la cantidad aportada fuera menor que la es-perada por la peticionaria. A los fines de evaluar los méri-tos de esta contención, es menester expresarnos brevemente en torno a las funciones de la CSP y su rela-ción con las empresas que reglamenta.
El Art. 14 de la Ley de Servicio Público de Puerto Rico (Ley de Servicio Público), Ley Núm. 109 de 28 de junio de 1962, según enmendada, 27 L.P.R.A. sec. 1101, dispone *126que como parte de sus poderes generales, la CSP posee la facultad de reglamentar y fiscalizar a las compañías de servicio público. Específicamente, esta facultad incluye, entre otras, la autoridad para establecer reglamentos con el fin de regir y estructurar el funcionamiento de las com-pañías de servicio público y, así, supervisar las y controlarlas. Art. 36 de la Ley de Servicio Público, ante, 27 L.P.R.A. sec. 1123; Viajes Gallardo v. Clavell, 131 D.P.R. 275, 283 (1992); Rivera v. Lugo, Alcaide, 53 D.P.R. 684, 698 (1938).
Del mismo modo, la CSP es la encargada de conceder autorizaciones, licencias y franquicias para la operación de estas empresas y, asimismo, posee el poder de suspender tales operaciones en caso de que ocurra alguna infracción con las reglas por ella promulgadas. Arts. 23 y 24 de la Ley de Servicio Público, ante, 27 L.P.R.A. sees. 1110-1111. También establece normas para el tipo de servicio y equipo a ser utilizado por las compañías de servicio público, evalúa la razonabilidad de las tarifas de los porteadores y tiene la autoridad para modificar o fijar dichas tarifas. Arts. 16 y 17 de la Ley de Servicio Público, ante, 27 L.P.R.A. sees. 1103-1104. Sumado a las facultades previamente reseñadas, es preciso señalar que esta agencia gubernamental también ejerce los siguientes poderes sobre las compañías bajo su jurisdicción fiscalizadora: impone multas y otras sanciones administrativas; conduce investigaciones e intervenciones; exige cualquier clase de información que sea necesaria para el adecuado funcionamiento de las compañías y ordena o solicita a los tribunales que ordenen el cese de sus actividades o actos cuando así lo entiende necesario. 27 L.P.R.A. sec. 1101.
Un análisis de estas funciones nos revela el amplio poder de reglamentación y fiscalización que la CSP ejerce sobre las compañías bajo su jurisdicción. Vemos, pues, que el bienestar de estas compañías depende en gran medida del aval y el visto bueno que dicha agencia le otor-*127gue a sus operaciones. Considerando las facultades que tiene la CSP, no cabe duda de que la relación de poder creada entre ésta y las empresas que reglamenta, es tal que estas últimas fácilmente pueden sentirse obligadas a acce-der o responder afirmativamente a cualquier reclamo de la primera', ello, con el fin de evitar que su negativa pueda repercutir en alguna determinación de la CSP que le re-sulte adversa a la operación de su negocio.
En virtud de esa dinámica particular que puede crearse entre agencia y compañía reglamentada, es que resulta imperativo que tanto la conducta de los funcionarios de la agencia fiscalizadora como la apariencia de la agencia, sea intachable. En esa medida se evita que ante los ojos de las empresas reglamentadas y los del público general puedan surgir dudas sobre la integridad, honestidad e imparcialidad de la agencia. No ser cauteloso en su comportamiento puede dar la impresión de que la agencia toma ventaja de su poder para ejercer presión sobre las empresas bajo su jurisdicción y así obtener determinado objetivo. Tal cosa obraría en contra de la confianza que debe inspirar toda agencia gubernamental.
Ello fue precisamente lo ocurrido en el presente caso. Con el fin de publicar un suplemento informativo de la CSP como parte del aniversario de dicha agencia, la peti-cionaria dirigió y respaldó una práctica de solicitación de aportaciones económicas a empresas que, en su mayoría, estaban bajo la fiscalización de la CSP. Las invitaciones a las reuniones que ésta les envió bajo su firma oficial y sello de la CSP, su presencia en dichas reuniones y el hecho de que les presentó a las personas que se encargarían de darle seguimiento al recaudo de las aportaciones, definitiva-mente, otorgó carácter oficial y apoyo a todas las gestiones que, con relación a los auspicios, se llevaron a cabo.
En ese sentido, y tomando en cuenta lo dicho en torno al poder que tiene la CSP sobre las empresas que reglamenta, no es ilógico pensar que la insistencia de la señora Shwaiki *128—encargada de darle seguimiento a los auspicios— en que aportaran la cantidad sugerida diera la impresión a dichas empresas que, de no satisfacer la cantidad, sus relaciones con la CSP podrían verse afectadas. Ello surge del propio testimonio de dos de los testigos que comparecieron ante la OEG, quienes representaban a dos de las empresas regla-mentadas por la CSP a las que se les solicitaron aportacio-nes económicas. (16)
La solicitación de aportaciones económicas efectuada por una agencia fiscalizadora a las empresas que reglamenta es, a todas luces, un ejemplo del tipo de conducta que, aun de llevarse a cabo para un fin legítimo, no *129deja de crear dudas sobre el comportamiento ético de dicho organismo, razón por la cual no se puede permitir.
Resolvemos, en consecuencia, que la práctica de una agencia fiscalizadora de solicitar aportaciones económicas a personas o empresas que estén bajo su jurisdicción regla-mentaria, es una práctica contraria a la ética; ello debido a que crea una situación de conflicto de intereses y, como dis-pone el citado Art. 6(A) del Reglamento de Ética, se presta para que el público pierda la confianza en la integridad, honestidad e imparcialidad de las instituciones guberna-mentales. Resolvemos, además, que ello constituye una práctica que, claramente, lesiona la imagen y el buen nom-bre de la agencia administrativa para la cual trabaja el funcionario que incurrió en la misma. Ello en contraven-ción a lo dispuesto en el Art. 6(D) del Reglamento de Ética, ante.
En vista de lo anterior, resulta claro que la peticionaria violentó dichas disposiciones reglamentarias al dirigir la solicitación de fondos a empresas reglamentadas por la agencia que ella administra. De ningún modo podemos avalar el que esta funcionaría, por su conducta o por la apariencia de la misma, haya colocado a las empresas re-glamentadas por la CSP en posición de pensar que el trato justo, honesto e imparcial que esta agencia viene obligada a brindarles estaba condicionado a que éstas respondieran afirmativamente a la solicitación de fondos. En tiempos como éstos, donde la confianza en los organismos públicos y sus funcionarios ha decaído grandemente y los ojos del pueblo están puestos, constantemente, sobre la obra guber-namental, debemos fomentar la conducta apropiada de los funcionarios públicos.
En virtud de ello, resolvemos que el tribunal intermedio apelativo actuó correctamente al sostener la conclusión de la OEG a los efectos de que la peticionaria incurrió en vio-lación al Art. 6(A) y (D) del Reglamento de Etica, ante.
*130No obstante lo anterior, no debemos olvidar que al evaluar la conducta de una persona a los fines de determinar si ha violado la Ley de Etica, hay que tener presente el contexto y las circunstancias particulares en que ésta actuó, evitando así una aplicación automática de dicha ley. Véase O.E.G. v. Cordero, Rivera, ante. Asimismo, es preciso recordar que:
Aunque nuestro país se ha visto en los últimos años sumergido en una ola de corrupción gubernamental que parece ahogar-nos, no debemos permitir que en el afán de buscar soluciones inmediatas, desvirtuemos los propósitos de la Ley de Ética, convirtiéndola en un instrumento para cometer injusticias, da-ñar permanentemente la reputación de funcionarios públicos que han servido al país con dignidad, honradez y dedicación, y desalentar el que las personas más capacitadas escojan dedi-carse al servicio público. (Enfasis suplido.) O.E.G. v. Cordero, Rivera, ante, pág. 856.
Se le imputó a la peticionaria haber violado el Art. 3.2(a) de la Ley de Etica(17); ello por alegadamente incurrir, a su vez, en la violación de la See. 9 del Art. VI de la Cons-titución del Estado Libre Asociado de Puerto Rico, ante, pág. 410, que dispone que “[s]ólo se dispondrá de las pro-piedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado”. La OEG determinó que en la medida en que se utilizaron recursos públicos (el sello y papel timbrado de la CSP, el fax y los funcionarios de la CSP) para un fin pri-vado, a saber, proporcionarle beneficio económico a Arta, la peticionaria violentó la referida disposición constitucional.
Somos del criterio que, si bien la peticionaria incurrió en una práctica impropia al solicitarle aportaciones econó-*131micas a empresas reglamentadas por la CSP, no existe evi-dencia en el récord demostrativa de que la dicha práctica se llevara a cabo con el fin de beneficiar económicamente a Arta.
Según se desprende del expediente administrativo, la celebración del 80mo Aniversario de la CSP fue un evento de gran envergadura para la CSP y el público en general, dado que dicha entidad es una de las agencias guberna-mentales más antiguas del país. Como parte de esta cele-bración, se realizaron diversas actividades dirigidas al pú-blico como lo fueron: la publicación y distribución de folletos informativos, conferencias, talleres educativos y exhibiciones. En estas actividades se dio a conocer el im-pacto de las decisiones de la CSP en el desarrollo econó-mico y social del país, y se educó al público en torno al desarrollo histórico de la CSP desde sus orígenes hasta el presente.
La confección y publicación del suplemento informativo fue sólo una de las estrategias implementadas hacia la consecución de un fin que consideramos válido y que cons-tituye uno de los deberes ministeriales que tanto la CSP como toda agencia gubernamental debe cumplir; esto es, dar a conocer su historia, funciones, jurisdicción reglamen-taria, las obligaciones de sus concesionarios, derechos de los usuarios y, más importante aún, cumplir con la obliga-ción de mantener informado al pueblo.
En vista de ello, opinamos que las gestiones realizadas por la peticionaria pueden ser consideradas como hechas al amparo de la obligación que pesa sobre el Gobierno de informar a la ciudadanía sobre asuntos relativos a las funciones que realizan las diversas agencias del país. Véase P.P.D. v. Gobernador I, 139 D.P.R. 643, 680 (1995). Esto, a su vez, en obediencia al principio reconocido de que “la expresión del Gobierno de naturaleza educativa e informativa es indispensable para que el pueblo pueda juzgar su labor y exigir remedios a los agravios gubernamentales”. Id.-
*132De lo anterior se colige que el acto de comunicar y edu-car al pueblo sobre la historia y los servicios de la CSP, mediante el suplemento informativo que fue publicado y demás actividades relacionadas al aniversario de la CSP, constituye un fin legítimo en beneficio del interés público.(18) Siendo ello así, se justifica en el presente caso, la utilización de recursos públicos como lo fueron la cola-boración de dos funcionarios de la CSP en la coordinación de las actividades realizadas, el papel timbrado y el “fax” de dicha agencia.
La OEG argumenta, sin embargo, que el mero hecho de que Arta generara ganancias es suficiente para encontrar a la peticionaria incursa en la violación de la antes men-cionada disposición constitucional.(19) No le asiste la razón.
Ciertamente Arta obtuvo ganancias con motivo de las actividades realizadas, mas éstas se limitaron a los servi-cios que legítimamente prestó para la celebración del 80mo Aniversario de la CSP. Recordemos que Arta fue contra-tada por la Sra. Maitá Carbonell(20) para preparar el suple-mento, y con el fin de sufragarlo vendió anuncios reci-biendo pagos de las empresas participantes.(21) Si bien la actividad y el suplemento fueron promovidos por una *133agencia pública, resulta claro que la ganancia que obtuvo Arta no provino de ésta, sino de los servicios profesionales que fueron prestados por dicha compañía, entiéndase la compra y venta de anuncios.
Vemos, pues, que el beneficio económico que Arta derivó fue más bien incidental a las gestiones que para el bienestar público llevó a cabo la CSP, por conducto de su Presidenta, con motivo de la celebración de su 80mo Aniversario. Ello, a su vez, no representa a nuestro juicio una infracción de la citada See. 9 del Art. VI de nuestra Constitución, ya que hemos establecido que “[u]na vez se determina que existe un fin público en relación con la erogación de fondos por una entidad gubernamental, el hecho de que surja un beneficio incidental a favor de personas particulares no desvirtúa el fin público a que va dirigida la actividad gubernamental”. (Enfasis suplido.) P.P.D. v. Gobernador I, ante, pág. 687.
De todo lo anterior, y en virtud de que en el expediente no existe evidencia de que hubo un esquema premeditado con el objetivo de proporcionarle un beneficio económico a Arta, resolvemos que la peticionaria no violó la disposición constitucional antes señalada ni el Art. 3.2(a) de la Ley de Etica, ante. Erró, por lo tanto, el tribunal intermedio ape-lativo al confirmar la conclusión de la OEG a tales efectos.
Estrechamente relacionada a la imputación anterior se encuentran los cargos que le fueron formulados a la peticionaria bajo el Art. 3.2(c) de la Ley de Ética, ante, y el Art. 11(A) de su Reglamento, ante.
El Art. 3.2(c) de la Ley de Ética dispone que:
(c) Ningún funcionario o empleado público utilizará los de-beres y facultades de su cargo ni la propiedad o fondos públi-cos para obtener, directa o indirectamente para él, para algún miembro de su unidad familiar, ni para cualquier otra persona, negocio o entidad, ventajas, beneficios o privilegios que no estén permitidos por ley. 3 L.P.R.A. sec. 1822(c).
Por su parte, el Art. 11(A) del Reglamento de Ética or-dena que:
*134(A) Ningún funcionario o empleado público solicitará o acep-tará de persona alguna, directa o indirectamente, para él, para algún miembro de su unidad familiar o para cualquier otra persona, regalos, gratificaciones, favores, servicios, dona-tivos, préstamos o cualquier otra cosa de valor monetario de una persona que:
(1) Tenga o esté tratando de obtener relaciones contractuales, comerciales o financieras con su agencia.
(2) Efectúe negocios o actividades que estén reglamentadas por su agencia.
(3) Tenga intereses que puedan ser sustancialmente afectados por el cumplimiento o incumplimiento de sus deberes oficiales.
El objetivo que claramente se desprende de la lectura de estas dos disposiciones es evitar que el servicio público sea utilizado como fuente de lucro individual o mecanismo para proporcionarle beneficios y privilegios a terceras personas. Refiriéndonos, en particular, al citado Art. 3.2(c) de la Ley de Etica notamos que requiere el cumplimiento de cuatro requisitos para que se configure una infracción a su amparo. Estos son: (1) que se trate de un funcionario o empleado público, (2) que éste haya utilizado sus deberes, facultades de su cargo, propiedad o fondos públicos, (3) con el fin de proporcionarse a sí mismo, a algún miembro de su familia o a otra persona, (4) alguna ventaja, beneficio o privilegio.
Por su parte, bajo el Art. 11(A) del Reglamento de Ética, ante, se configura una violación cuando: (1) un funcionario o empleado público, (2) solicita o acepta, directa o indirec-tamente, regalos, gratificaciones, favores, servicios, dona-tivos, préstamos o cualquier otra cosa de valor monetario de las personas que se indican en los incisos (1), (2) y (3) de la disposición, (3) cuando tales beneficios los obtenga el funcionario para sí mismo, algún familiar suyo u otra persona.
La OEG aduce que la peticionaria violentó estas dispo-siciones en la medida en que le proporcionó ganancias a otra persona —Arta— al solicitarle aportaciones a empre-*135sas que, en su mayoría, estaban bajo la jurisdicción regla-mentaria de la CSP.
Como señalamos anteriormente, la peticionaria incurrió en una conducta a todas luces impropia al propiciar y ava-lar oficialmente un esquema de solicitación de aportacio-nes económicas a empresas que están bajo su poder fiscalizador. Sin embargo, la prueba desfilada no demues-tra que esto se llevó a cabo con el propósito de proporcio-narle beneficio económico a persona alguna, requisito indispensable para configurar una infracción bajo las disposiciones anteriormente citadas.
De la evidencia obrante en el expediente administra-tivo, así como de las propias determinaciones de hecho for-muladas por el oficial examinador, surge que la peticiona-ria no obtuvo beneficio económico alguno en su carácter personal ni en su carácter oficial, como Presidenta y repre-sentante de la CSP. Nada se alegó en la querella, y tampoco se desprende del récord, que algún familiar de la peticio-naria hubiese generado ganancias o beneficios de la solici-tación efectuada por ésta.
Del mismo modo, tampoco es posible concluir, a base de la prueba presentada, que la solicitación se hubiese efec-tuado con el fin o propósito de beneficiar a un tercero, en este caso a Arta, como requiere el antes citado Art. 3.2(c) de la Ley de Etica. Esto es, la CSP, a través de la peticionaria, no planificó las actividades del 80mo Aniversario de dicha agencia ni publicó el suplemento para beneficiar económi-camente a Arta. Tal contención no está sustentada en evi-dencia que obre en el expediente administrativo. Además, y como mencionamos previamente, la ganancia obtenida por Arta fue una incidental al objetivo principal de la acti-vidad y del suplemento distribuido, que fue el de educar e informar a la comunidad sobre las funciones de la CSP. Estos ingresos se produjeron por la compra y venta de anuncios, servicio para el cual ésta fue contratada.
*136En vista de que los requisitos para configurar una in-fracción bajo el citado Art. 3.2(c) de la Ley de Ética y el Art. 11(A) del Reglamento de Ética, ante, no fueron satisfechos en su totalidad, resolvemos que la peticionaria no incurrió en los cargos imputados al amparo de éstos.
Finalmente, entendemos que el tribunal intermedio apelativo erró al confirmar a la OEG en su determinación a los efectos de que la actuación de la peticionaria violentó los citados Arts. 6(E) y 6(F) del Reglamento de Ética, pág. 6, que establecen:
Todo servidor público deberá:
(E) Evitar incurrir en prevaricación o conducta inmoral.
(F) Evitar utilizar su posición oficial para fines privados, polí-tico-partidistas o para otros fines no compatibles con el servi-cio público.
Concluimos que la conducta de la peticionaria, al solici-tar fondos a empresas y personas por ella reglamentadas, lesiona el buen nombre de la CSP y se presta para poner en duda la imparcialidad y honestidad de dicha agencia en su función fiscalizadora. Por tal razón, repetimos, la encon-tramos incursa en infracción al Art. 6(A) y (D) del Regla-mento de Ética, ante. No obstante lo anterior, somos del criterio que la actuación de la peticionaria no llega a tal grado de constituir conducta inmoral, como tampoco se puede concluir que utilizó su posición para fines político-partidistas.
Al evaluar la conducta exhibida por la peticionaria no podemos perder de vista el aparente y alegado fin que la movió a actuar de la manera en que lo hizo: su propósito de aprovechar la celebración del 80mo Aniversario de la CSP para informar y educar al pueblo sobre la historia, funciones, importancia y logros de dicha agencia. De este modo, la peticionaria estaba cumpliendo con el deber que tenía como funcionaría pública de informarle a la comunidad sobre todo lo que compete a la agencia que administraba. Si bien el mecanismo utilizado para adelan-*137tar este propósito no fue el más adecuado, la interpretación que le demos a las disposiciones reglamentarias, a los fines de imponerle responsabilidad a la peticionaria, no puede ser tal que inhiba o desaliente la iniciativa que otros fun-cionarios de gobierno puedan tener de informar y educar al pueblo.
En vista de ello, resolvemos que la actuación de la peti-cionaria, aun cuando no llegó a las proporciones de consti-tuir una conducta infame o criminal, sí constituyó con-ducta lesiva a la agencia. Menos aún si consideramos que la actividad y el referido suplemento redundaron en bene-ficio para el interés público y para la propia agencia. Asi-mismo, el hecho de que la peticionaria no obtuvo lucro personal de las gestiones realizadas la aleja de lo que constituiría conducta criminal y conducta inmoral según definida por el Reglamento de Ética. (22)
Por otro lado, no existe evidencia sustancial demostra-tiva de que la peticionaria haya actuado con el fin de ade-lantar propósitos políticos o ideología partidista de tipo alguno. Ello no fue originalmente alegado en la querella presentada en su contra. El evento celebrado, así como el suplemento publicado, fueron dirigidos al público en general y no a un sector ideológico en particular; además, en ellos no se promocionó ni se hizo campaña a favor de par-tido alguno. Más bien dichas actividades permitieron que personas de todos los sectores ideológicos conocieran de una agencia gubernamental cuyas funciones redundan en el beneficio común del país. En esa medida, la actuación de la peticionaria al organizar y promover estos eventos en nada demuestra que haya utilizado su cargo oficial para adelantar objetivos político-partidistas.
*138En virtud de ello, concluimos que la peticionaria no vio-lentó el Art. 6(E) y (F) del Reglamento de Ética, ante.
V
Lo resuelto anteriormente hace innecesario que nos ex-presemos en torno al cuarto error señalado. Ahora bien, a los fines de imponerle una sanción disciplinaria a la peti-cionaria por haber incurrido en infracción del citado Art. 6(A) y (D) del Reglamento de Ética nos dejamos guiar por el criterio de la OEG. Véase Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., ante, págs. 438-440. Esta agencia le había impuesto a la peticionaria una multa conjunta de tres mil dólares por violar el Art. 6(A) y (D) del referido Reglamento.
Al no haber incurrido en la infracción de las demás dis-posiciones legales y reglamentarias que le fueron imputa-das, limitamos la sanción impuesta a la cantidad señalada anteriormente.
VI
Por los fundamentos antes expuestos, procede confirmar la sentencia del Tribunal de Circuito de Apelaciones en cuanto determinó que la peticionaria incurrió en violación del Art. 6(A) y (D) del Reglamento de Ética. Con relación a lo demás, procede revocar y devolver el caso a dicho foro judicial para la continuación de los trámites en conformi-dad con nuestros pronunciamientos.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente y disidente. El Juez Asociado Señor Rivera Pérez no intervino.
*139— O —

 Resulta importante señalar que la CSP no realizó contrato alguno con Arta Promotions, Inc. (en adelante Arta).


 El desayuno se llevó a cabo el 9 de septiembre de 1997 y el almuerzo el 16 de septiembre de ese mismo año.


 Durante el desayuno se hizo constar la asistencia de los presentes mediante una hoja con el encabezamiento “Gobierno de Puerto Rico/Hoja de Asistencia” en la cual las personas y empresas que asistieron debían poner su nombre y firma.


 Las aportaciones se hicieron mediante cheques endosados a nombre de “Arta Promotions, Inc.”.


 El 5 de noviembre de 1997 la Oficina de Ética Gubernamental (en adelante OEG) recibió una comunicación de los señores Luis Francisco Ojeda y Alberto Gon-zález Molina, del programa radial “Esta Noche con Ojeda”, que incluía unos docu-mentos relacionados a una alegada solicitud de auspicios de diez mil dólares a em-presas privadas por parte de la licenciada Rodríguez Martínez, Presidenta de la Comisión de Servicio Público (en adelante CSP).


 Ley Núm. 12 de 24 de julio de 1985, según enmendada, 3 L.P.R.A. sec. 1801 y ss.


 Reglamento Núm. 4827 de 23 de noviembre de 1992.


 La Sra. Wanda Marrero y el Sr. Julio Feliciano estuvieron presentes en el almuerzo celebrado por la CSP y representaban a dos de las empresas reglamenta-das por dicha agencia que realizaron aportaciones para el suplemento informativo.


 El testimonio de la señora Caraballo versó sobre la práctica administrativa que se lleva a cabo en la publicación de anuncios de la revista “Qué Pasa” de la Compañía de Turismo.


 El Director Ejecutivo de la Oficina de Ética Gubernamental (en adelante Director Ejecutivo de la OEG) llegó a esta cifra acogiendo la recomendación del oficial examinador quien agrupó las multas a imponerse de la siguiente manera: (a) una multa administrativa conjunta de cuatro mil dólares por violar los subincisos (2) y (3) del Art. 11(A) del Reglamento de Ética, ante, y el citado Art. 3.2(c) de la Ley de Ética; (b) tres mil dólares por violar el Art. 3.2(a) de la Ley de Ética, ante, la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y el citado Art. 6(E) y (F) del Reglamento de Ética, y (c) otra multa admi-nistrativa conjunta de tres mil dólares por violar el Art. 6(A) y 6(D) del referido Reglamento.
Como mencionáramos previamente, también se presentaron querellas contra Luis A. Colón Villamil y Marien Casanova. La OEG determinó que éstos incurrieron en la violación de varias de las disposiciones legales y reglamentarias que le fueron imputadas. Cada uno fue sancionado con una multa ascendente a tres mil doscientos cincuenta dólares; no obstante, ninguno acudió en revisión judicial de dicha determinación. En vista de ello, este recurso se limita a revisar el dictamen en tomo a la aquí peticionaria, Nydia E. Rodríguez Martínez.


 Petición de certiorari, Apéndice 21, pág. 1950.


 Véanse: Pueblo v. López Reyes, 109 D.P.R. 379 (1980); Cintrón v. A. Roig, Sucrs., 74 D.P.R. 1028 (1953); Pueblo v. Marchand Paz, 53 D.P.R. 671 (1938); Pueblo v. Pérez, 43 D.P.R. 590 (1932); Pueblo v. Lafontaine, 43 D.P.R. 23 (1932).


 En cuanto a este punto resultan pertinentes ciertas porciones de la trans-cripción de la declaración anterior del señor Feliciano. A preguntas del Sr. Julio A. Alicea, Analista del Área de Querellas de la OEG, con relación a la participación que tuvo la peticionaria en el almuerzo llevado a cabo el 16 de septiembre de 1997 y las aportaciones que se les solicitó que hicieran, el señor Feliciano manifestó:
.. se nos indicó que había una compañía de promoción que estaba haciendo una recolecta y que cooperáramos en lo más posible con ellos.” Declaración Jurada de Julio Feliciano, Petición de certiorari, Apéndice 19, pág. 1482.
Más adelante, se inquirió al declarante acerca de la forma en que la peticiona-ria, en dicha reunión, presentó a la señora Shwaiki de Arta. En respuesta a dicha pregunta manifestó que la peticionaria la presentó:
“Como que era la compañía que iba ... a recaudar unos fondos, que le ayudára-mos en lo más que pudiéramos.” Id., pág. 1483.


 Reglamento de Ética, ante, pág. 1.


 Resulta importante señalar que como parte de la evidencia estipulada entre las partes, en la vista ante la OEG se indicó que a la fecha de los hechos que dan lugar a la controversia, Light Gas, Corp. tenía pendiente ante la CSP un pleito referente a la renovación de su licencia para operar. La misma estaba bajo la juris-dicción reglamentaria de dicha agencia y fue una de las empresas a las que se le solicitó que aportara dinero para la confección del suplemento informativo de la CSP.


 A preguntas del licenciado Avilés acerca de cómo la negativa a cooperar económicamente para el suplemento podía afectar la relación entre Tropigas, Inc. y la CSP, la Sra. Wanda Marrero, manifestó:
“Bueno, porque eso ..., yo pensé que se podía ver como que no queríamos coope-rar en la actividad, ¿verdad?, y obviamente, como yo soy la que siempre voy a la Comisión, pues, me sentí que a lo mejor ellos pensarían que no queríamos cooperar por simplemente, pues, no cooperar. Y, y, y pensé que, que eso nos podía afectar en cuanto a ..., pues a los permisos que uno radicó, que la fueran a coger, ¿verdad?, contra uno o algo. Y entonces, pues, me sentí incómoda porque, pues, yo estaba como que ..., el jamón del “sandwich” como dicen, ¿ve?” (Énfasis nuestro.) Transcripción Oficial de la Vista Administrativa ante la OEG, Petición de certiorari, Apéndice 21, pág. 1872.
Por su parte, el testimonio del Sr. Julio Feliciano —presidente de Light Gas, Corp.— durante el procedimiento investigativo de la querella fue el siguiente:
“P- Y al usted decirle que no le podía dar esa cantidad, ¿qué procedió?
“R- Ella me dijo que se lo iba a decir a la presidenta. Que yo no podía dar 10,000 dólares.
“P- A la presidenta interina....
“R— De la Comisión de Servicio Público.
“P— ¿Y qué usted le indicó?
“R- Que se lo dijera. Que yo no podía dar los 10,000 dólares, que se lo dijera.
“Rr- Casi todos los días me llamaba. Hasta que transamos por 2,500.
“P- ¿Y por qué usted los dio los 2,500?
“R- Me sentí presionado. Sentí que si no los daba ... me podía causar un efecto adverso a mi empresa.
“P- ¿En qué sentido?
“Rr- En el sentido de más fiscalización, más ...yo estaba en proceso de renova-ción de mi licencia, etcétera, etcétera, etcétera.” (Énfasis nuestro.) Declaración Ju-rada de Julio Feliciano, Petición de certiorari, Apéndice 19, págs. 1489-1491.


 Este artículo dispone lo siguiente:
“(a) Ningún funcionario o empleado público desacatará, ya sea personalmente o actuando como servidor público, las leyes en vigor ni las citaciones u órdenes de los Tribunales de Justicia, de la Rama Legislativa o de las agencias de la Rama Ejecu-tiva que tengan autoridad para ello.” 3 L.P.R.A. sec. 1822(a).


 Resulta claro que estamos ante una situación en donde se cumple con más de uno de los criterios establecidos jurisprudencialmente para determinar si una actuación gubernamental constituye un fin público que justifique la erogación de recursos públicos. Estos criterios son los siguientes: (1) que la actuación redunde en beneficio a la salud, seguridad, moral y bienestar general de todos los ciudadanos; (2) que esté destinada a una actividad de carácter público o semipúblico; (3) que pro-mueva los intereses y objetivos de la entidad gubernamental, conforme a sus debe-res, funciones o política pública establecida; (4) que promueva programas, servicios, oportunidades y derechos, o adelante causas sociales, cívicas, culturales, económicas y deportivas, y (5) que promueva el establecimiento, modificación o cambio de una política pública gubernamental. P.P.D. v. Gobernador I, 139 D.P.R. 643, 691 (1995).


 Es importante señalar que esta contención rao formó parte de las imputacio-nes contenidas en la querella que inició el presente pleito.


 Adviértase que dicha compañía rao fue contratada por la CSP.


 En ningún momento las partes han impugnado la validez de este contrato. Tampoco existe ley que prohíba la celebración de un convenio de esta naturaleza. Es por ello que el contrato celebrado entre la Sra. Maitá Carbonell y Arta es válido en virtud del Art. 1207 del Código Civil, 31 L.RR.A. sec. 3372, que establece que los contratos son válidos si sus cláusulas y condiciones no son contrarias a la ley, a la moral y al orden público.


 gn ej 3(D) de este cuerpo reglamentario, pág. 2, se define conducta inmoral como: “Toda conducta hostil al bienestar del público en general, inclusive aquella conducta que conflija con la rectitud o que es indicativa de corrupción, inde-cencia, depravación o de actitud licenciosa; o conducta deliberada, flagrante y des-vergonzada indicativa de indiferencia moral hacia la opinión de los miembros respe-tables de una comunidad; o la actitud desconsiderada con respecto al buen orden y al bienestar público.”